Exhibit 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE QUARTER ENDED MARCH 31, 2011 TABLE OF CONTENTS INTRODUCTION 1 CORE BUSINESS 1 OUTLOOK AND OBJECTIVES 2 OPERATING MINES AND DEVELOPMENT PROJECTS 3 EXPLORATION 6 FINANCIAL REVIEW 13 FINANCIAL CONDITION, CASH FLOW, LIQUIDITY AND CAPITAL RESOURCES 15 INCOME TAXES 19 RELATED PARTY TRANSACTIONS 20 CRITICAL ACCOUNTING ESTIMATES 21 NON-IFRS PERFORMANCE MEASURES 21 DISCLOSURE CONTROLS AND PROCEDURES AND INTERNAL CONTROL OVER FINANCIAL REPORTING 23 OUTSTANDING SHARE DATA 24 FORWARD-LOOKING STATEMENTS 24 CAUTIONARY NOTE TO U.S. INVESTORS 25 GLOSSARY OF MINING TERMS 26 MANAGEMENT’S DISCUSSION AND ANALYSIS OF OPERATING RESULTS AND FINANCIAL CONDITION FOR THE QUARTER ENDED MARCH 31, 2011 All figures are in U.S. dollars unless otherwise indicated.Cautionary notes regarding forward-looking statements and estimates of inferred and measured and indicated resources to U.S. investors follows this Management’s Discussion and Analysis (“MD&A”). INTRODUCTION The following discussion and analysis of operating results and financial condition of Jaguar Mining Inc. (“Jaguar” or the “Company”) contained in this MD&A should be read in conjunction with the unaudited consolidated financial statements of the Company and the notes thereto for the quarter ended March 31, 2011 and with the annual audited consolidated financial statements and the notes thereto of the Company for the years ended 2010 and 2009. The annual financial statements for the year ended December 31, 2010 are prepared in accordance with Canadian generally accepted accounting principles (“GAAP”). The interim financial statements for the quarter ended March 31, 2011 are prepared in accordance with IAS 34 under International Financial Reporting Standards (“IFRS”).As prescribed by the CICA Accounting Standards Board, the Company adopted the requirements of IFRS in its financial statements as of January 1, 2011, including the restatement of its opening balance sheet of January 1, 2010 and its quarter ended March 31, 2010 comparatives. The restatement of the Company’s comparative balances from those previously reported under Canadian GAAP to IFRS is fully explained and reconciled in note 11 of the Company’s March 31, 2011 condensed interim consolidated financial statements filed on SEDAR and EDGAR. The Company reports its financial statements in US dollars (“US$”), however a significant portion of the Company’s expenses are incurred in either Canadian dollars (“Cdn.$”) or Brazilian reais (“R$”). The discussion and analysis contained in this MD&A are as of May 17, 2011. CORE BUSINESS Jaguar is an Ontario chartered gold producer engaged in the acquisition, exploration, development and operation of gold producing properties in Brazil.The Company controls 38,220 hectares in the Iron Quadrangle mining district of Brazil, a prolific greenstone belt located near the city of Belo Horizonte in the state of Minas Gerais, which hosts the Company’s operating facilities.In addition, Jaguar holds mineral concessions totaling 166,513 hectares in the state of Maranhão, which hosts the Company’s Gurupi Project currently under development.The Company may consider the acquisition and subsequent exploration, development and operation of other gold properties, primarily focused in Brazil. Jaguar was formed in 2002.In 2004, the Company constructed and began operations of a small open pit mine, the Sabará operation.Sabará provided initial cash flow to enable Jaguar to develop its first underground mining operation, Turmalina, where construction of a processing facility was completed in 2006.In 2007, the Company completed the construction of its second underground mining operation and processing facility, Paciência.Between 2007 and today, Jaguar built four additional underground mines and completed construction of its third integrated processing facility, the Caeté Plant, which was commissioned in May 2010. The Company is currently producing gold at its Turmalina, Paciência and Caeté operations, and recently completed the Gurupi Project feasibility study, which was filed on January 31, 2011. Given the location of the senior management team headquartered in Belo Horizonte to the Company’s nearby operating assets, significant operating flexibility and oversight of the operations is achieved. The Company has recently consolidated its corporate management, engineering, exploration, supply, logistics and maintenance teams into a central location, at its principal executive office, in Belo Horizonte, which is expected to produce additional efficiencies and future cost savings. 1 As of March 31, 2011, the Company had 1,884 employees, 1,878 of which are based in Brazil.The remaining 6 employees are based in the Company’s administrative office in New Hampshire, USA. Jaguar is listed on the Toronto Stock Exchange and on the New York Stock Exchange under the symbol “JAG”. OUTLOOK AND OBJECTIVES The Company intends to become a mid-size gold producer with sustainable production of approximately 400,000 ounces of gold per year by 2013. At its southern operations in Minas Gerais, Jaguar has an estimated 3,407,930 ounces of measured and indicated gold resources based on 26,931,890 tonnes with an average grade of 3.94 grams per tonne and 835,230 ounces of inferred gold resources based on 6,040,440 tonnes with an average grade of 4.30 grams per tonne.Estimated proven and probable reserves, which are included in the measured and indicated resources, total 1,932,550 ounces of gold based on 16,987,040 tonnes with an average grade of 3.54 grams per tonne. At its Gurupi Project in northern Brazil, Jaguar has an estimated 2,518,170 ounces of indicated gold resources based on 69,887,500 tonnes with an average grade of 1.12 grams per tonne and 616,630 ounces of inferred gold resources based on 18,676,700 tonnes with an average grade of 1.03 grams per tonne.Estimated probable reserves, which are included in the indicated resources, total 2,327,930 ounces of gold based on 63,756,700 tonnes with an average grade of 1.14 grams per tonne. In total, Jaguar has an estimated 5,926,100 ounces of measured and indicated gold resources based on 96,819,390 tonnes with an average grade of 1.90 grams per tonne and 1,451,860 ounces of inferred gold resources based on 24,717,140 tonnes with an average grade of 1.83 grams per tonne.Estimated proven and probable reserves, which are included in the measured and indicated resources, total 4,260,480 ounces of gold based on 80,743,740 tonnes with an average grade of 1.64 grams per tonne. Most of Jaguar’s primary ore bodies and development targets remain open at depth and along strike.Through its brownfield exploration programs, the Company continues to add gold resources to its mineral inventory, primarily at its operations in Minas Gerais. The Company’s objective is to enhance shareholder value by building, operating and expanding cost-effective gold mines, by adding resources and reserves to its existing mineral inventory and by pursuing accretive transactions to support the Company’s production targets.The Company continues to explore and develop its resources in Brazil.Management believes there is an opportunity to expand current operations beyond the present targets as additional mineralized zones in close proximity to its existing mines are discovered and evaluated.The Company plans to achieve this objective by completing the development of its Gurupi Project and expanding overall production at its three underground operations. Jaguar’s well-developed infrastructure, resource base, experienced personnel and rigorous health, safety and environmental programs favorably position the Company to achieve sustainable growth. Based on cash on hand and assumptions concerning production costs, foreign exchange rates, forward gold prices and available borrowing capability, the Company believes internally-generated cash flow from operations will allow it to execute on its plans. 2 2011-2015 Estimated Production and Cash Operating Costs The Company’s 2011-2015 gold production estimates are as follows: Year Gold Production (ounces) 195,000 - 205,000 240,000 - 255,000 400,000 - 420,000 435,000 - 460,000 390,000 - 425,000 The significant increase in gold production in 2013 is due to the scheduled commissioning of the Gurupi Project, which is expected to begin producing in early-2013. The Company’s 2011-2015 average cash operating costs estimates are as follows (based on $1.00 R$1.70 exchange rate): Year Cash Operating Cost ($) 660 - 700 590 - 630 550 - 590 560 - 600 570 - 610 OPERATING MINES AND DEVELOPMENT PROJECTS Production and Operating Performance The following tables set forth certain operating data for Turmalina, Paciência and Caeté for the quarters ended March 31, 2011 and 2010. Quarter Ended March 31, 2011 Operating Data Ore Processed (t 000) Feed grade (g/t) Plant Recovery rate Production (ounces) Cash Operating cost/t Cash Operating cost/ounce Turmalina 90 % $ $ Paciência 93 % Caeté 88 % Total 90 % $ $ Quarter Ended March 31, 2010 Operating Data Ore Processed (t 000) Feed grade (g/t) Plant Recovery rate Production (ounces) Cash Operating cost/t Cash Operating cost/ounce Turmalina 88 % $ $ Paciência 93 % Caeté - Total 90 % $ $ 3 During the quarter ended March 31, 2011, the Company produced a total of 41,449 ounces of gold at Turmalina, Paciência and Caeté at an average cash operating cost of $727 per ounce compared to 31,223 ounces at an average cash operating cost of $597 per ounce for the same period last year (see Non-IFRS Performance Measures). The increase in gold production for the quarter ended March 31, 2011 compared to the previous yearis due to the Company’s new operations, Caeté, which was commissioned in May 2010. The increase in the Company’s average cash operating cost during the quarter ended March 31, 2011 as compared to the same period in 2010 was a result of a) stronger R$ against the US$, b) the completion of the change over in mining methods at the Turmalina Mine, and c) the contribution of the newly commissioned Caeté Plant. Jaguar sold 39,794 ounces of gold at an average realized price of $1,386 per ounce in the quarter ended March 31, 2011 compared to 36,888 ounces of gold at an average realized price of $1,102 per ounce in the quarter ended March 31, 2010.Gold sales generated a cash operating margin of $659 per ounce for the quarter ended March 31, 2011 compared to a cash operating margin of $505 per ounce in the quarter ended March 31, 2010. Consolidated underground mine development totaled 5.9 kilometers for the quarter ended March 31, 2011 as compared to 4.5 kilometers for the three months ended March 31, 2010. Turmalina Prior to 2011, Turmalina was an underground mine utilizing the “sublevel stoping” mining method in Ore Body A and the “cut and fill” mining method at Ore Bodies B and C with paste fill at all stopes.As of early-2011, all ore bodies are being mined using cut-and-fill and ore produced at the Turmalina Mine is transported to the adjacent 1,800 tonnes per day (“tpd”) carbon-in-pulp (“CIP”) processing plant (the “Turmalina Plant”). During the quarter ended March 31, 2011, Turmalina produced 15,855 ounces of gold at an average cash operating cost of $755 per ounce compared to 16,987 ounces at an average cash operating cost of $551 per ounce during the quarter ended March 31, 2010.Ore processed during the quarter ended March 31, 2011 totaled 136,153 tonnes at an average feed grade of 4.02 grams per tonne.Turmalina’s production and cash operating cost figures during the quarter were on target. As part of its previously announced efforts to convert the mining method at Turmalina from selective stoping to cut-and-fill in Ore Body A, which was completed during the quarter ended March 31, 2011, the Company continued with accelerated forward underground development.The mining team achieved 2.1 kilometers of new development during the quarter, which represents the highest quarterly rate in the history of the Turmalina operation.Actual mining of the panels in Ore Body A has already demonstrated a significant improvement in dilution control, which averaged an estimated 11% in the quarter ended March 31, 2011 as compared to much higher rates during 2010 when the selective sublevel stoping method was used. Paciência Paciência’s mining complex is composed of multiple underground operations that utilize the “cut and fill” mining method and a treated tailings backfill system.Ore produced from these mines is transported to the adjacent 1,800 tpd CIP processing plant (the “Paciência Plant”). During the quarter ended March 31, 2011, Paciência produced 12,114 ounces of gold at an average cash operating cost of $555 per ounce compared to 14,236 ounces at an average cash operating cost of $646 per ounce during the quarter ended March 31, 2010.The primary reason for the 15% decrease in Paciência’s gold output from the same period last year is due to the cessation of ore shipments from the Pilar Mine, which is now supplying the new Caeté operation.Cash operating costs for the quarter ended March 31, 2011 declined by 14% as compared to the same quarter in 2010 was due largely to the same factor as the transportation cost to haul ore from the Pilar Mine to the Paciência Plant was significant. 4 Ore processed during the quarter ended March 31, 2011 totaled 118,222 tonnes at an average feed grade of 3.24 grams per tonne. Combined underground development for the mines supplying the Paciência Plant totaled 2.1 kilometers during the quarter.Efforts to bring the new Ouro Fino zone into production in 2011 continued, with initial mining in the second quarter of 2011 on schedule. Caeté Caeté’s mining complex has two underground mines (Roça Grande and Pilar) that primarily utilize the “cut and fill” mining method as well as some “sublevel stoping”.Ore produced from these mines is transported to the 2,200 tpd capacity CIP processing plant (the “Caeté Plant”) adjacent to the Roça Grande Mine.The Company declared “commercial production” at the Caeté Plant during the third quarter of 2010. During the quarter ended March 31, 2011, Caeté produced 13,480 ounces of gold at an average cash operating cost of $850 per ounce.Cash operating costs for the quarter ended March 31, 2011 were affected during the current ramp-up stage, by processing of the remaining Roça Grande pre-operating low-grade development ore stockpile and by the stronger R$.Removing the effect of stockpile inventory changes, the underlying operating cash cost was $775 per ounce. Ore processed during the quarter ended March 31, 2011 totaled 166,163 tonnes at an average feed grade of 2.88 grams per tonne. Underground development at the Pilar and Roça Grande mines totaled 1.8 kilometers during the quarter ended March 31, 2011. During the quarter ended March 31, 2011, Jaguar hired José Alberto Tomé de Paiva Reis to hold the position of General Manager of the Caeté operation.Mr. Reis brings 35 years of international mining experience on both the African continent as well as in Brazil. Sabará During the quarter ended March 31, 2011, the Sabará operation continued on care and maintenance.The Company continues to evaluate the strategic alternatives for this idled operation. Gurupi Project During the quarter ended March 31, 2011, the Company filed a NI 43-101 compliant feasibility study on the Gurupi Project, which was prepared for Jaguar by TechnoMine Services, LLC (“TechnoMine”) under the supervision of Ivan C. Machado, M.Sc., P.E., P.Eng. and Principal of TechnoMine.Mr. Machado is a Qualified Person as defined in NI 43-101. The feasibility study confirmed an estimated 69,887,500 tonnes of indicated mineral resources at an average grade of 1.12 grams per tonne totaling 2,518,170 ounces of gold and 18,676,700 tonnes of inferred mineral resources at an average grade of 1.03 grams per tonne totaling 616,630 ounces of gold.Probable gold reserves, which are included in the reported mineral resource estimate, are estimated at 63,756,700 tonnes at an average grade of 1.14 grams per tonne totaling 2,327,930 ounces. The average stripping ratio is estimated at 3.94. The feasibility study includes a technical review of a well-tested process route that provides proven advantages over traditional semi-autogenously grinding and ball milling.Power consumption of the comminution stage of the process route was minimized by incorporating a secondary cone crusher and a high pressure grinding roll ("HPGR"), followed by energy-saving vertical mills as opposed to ball mills.In addition, power costs have been reduced to an average of $0.075/kWh, based on an option to utilize an approximate 40 kilometer, 230-kV transmission line to supply the Project’s main substation.The processing circuit incorporates intensive concentration, by flotation and continuous discharge gravity concentration plant which reduces ore feed into the mill wherein approximately 26% of processed ore flows into the leaching circuit, thus reducing environmental liabilities, operating expenses and capital expenditures. 5 A summary of the feasibility study economic results is as follows: Assumed average gold price: $1,066 per ounce Average mill feed grade: 1.10 grams per tonne of gold ROM total tonnage: 63,756,700 tonnes Estimated mining rate: 5 million tonnes per year over the life-of-mine Metallurgical recovery: 85.6% Total gold production: 1,932,920 ounces Annual average production: 148,690 gold ounces Mine life: 13 years Start production: Capital cost: $278 million (pre-operational); $345.7 million (life-of-mine) Average cash operating cost: $445 per ounce of gold Average total cash cost: $676 per ounce of gold Assumed exchange rate: R$1.80 per $1.00 through 2012; R$1.90 per $1.00 2013 through 2030 NPV @ 6%: $337.0 million After-tax IRR: 29.1% Cumulative Cash Flow: $639.3 million after tax Payback: 3.1 years A sensitivity analysis is included in the feasibility study to measure the impact of key factors such as capital cost, operating expenses, gold price, exchange rate and metallurgical recovery on the NPV and IRR.For current gold prices in excess of $1,300 per ounce, the NPV @ 6% would be over $550 million with an after-tax IRR of approximately 42%. The Company is continuing with the work necessary to receive the appropriate environmental licenses for the Gurupi Project.A public hearing in connection with the Previous License (“LP”), the first of three licenses required to operate, was held on March 16, 2011 and the outcome was positive.As a result of this meeting, Jaguar expects to receive the LP in the second quarter of 2011.Jaguar will start the process of obtaining the Installation License for the Gurupi Project after the LP is granted. The Company has recently initiated a 30,000-meter drill program on targets in close proximity to the main ore bodies identified in the feasibility study.Based on existing drilling results from these nearby targets, management believes the mineral resource base for the Gurupi Project could significantly increase.Management estimates the cost of this additional program will total approximately $12 million, including infrastructure, development, drilling, metallurgical testing and technical analysis. At the conclusion of this drilling program, and prior to the construction commitment, the Company will determine whether to proceed with the development as outlined in the recently completed feasibility study, or if warranted, to increase the scope and scale of the project.This decision could include a two-phase approach, which allows the project to proceed as planned and subsequently expand the processing circuit to accommodate additional ore from the nearby targets. EXPLORATION Jaguar’s exploration effort during the quarter ended March 31, 2011 focused on targets in and around its existing operations as follows: ore bodies A and B at the Turmalina mining complex, NW1 and NW3 targets at the Paciência mining complex and at the Pilar Mine at the Caeté mining complex.Significant intercepts of high grade gold bearing mineralization have been confirmed at numerous zones in these brownfield targets.Jaguar also conducted exploration activities of the oxide zones at the Faina and Pontal targets near Turmalina.The Company has begun limited mining from these oxide zones and is processing the ore at the Turmalina Plant. 6 Underground (Sulfides) In and Around the Mines Turmalina Ore Bodies A and B As part of a 5,800 m resource expansion drill program, the Company has conducted deep drilling from collar position stationed along a 370 m exploration drift located at Level 4, which is 370 m above sea level (“asl”).The purpose of this effort is to establish the continuity of the mineralized zone along the 60o dipping, NE-plunging structure, down to Level 10, 400 m below Level 4. During the quarter ended March 31, 2011, 7 drill holes were completed totaling 930 m.Presently, 60% of the planned 370 m exploration drift has been completed and a further 140 m extension to the exploration drift is under development. Drilling results returned very encouraging intercepts for Ore Bodies A and B at increasing depths, confirming the down plunge continuity of the ore zones.The most significant intercepts from this new drilling program are presented below: Turmalina Mine Drill Results Hole From (m) To (m) Au (g/t) Length (m) Ore Body FTS420 2.83 2.00 B 5.58 1.00 A FTS421 8.43 0.85 B 4.02 0.90 A 4.34 FTS422 1.85 1.00 B 2.00 A 5.78 2.00 FTS423 7.69 1.50 B 8.85 1.90 A 8.02 1.00 1.32 3.70 Note: Not all holes represent true width. Jaguar intends to update its NI 43-101 compliant resource estimate for the Turmalina mining complex during early 2012, which the Company expects will add resources.These anticipated resources will allow for the expansion of the current mine plan.This resource estimate will include additional drilling during the remainder of 2011. Paciência NW3 Target (Bahú II) The current exploration program is focused on the NW3 Target located 4 kilometers northwest of the Santa Isabel Mine, hosted by the same São Vicente shear zone corridor containing many other exploration targets and two of the most prolific mines in Brazil. During the quarter ended March 31, 2011, a drill program consisting of 16,980 m in 135 holes was completed.Encouraging results confirmed the down plunge continuity of the mineralization from the pit-bottom outcrop (mined by the Portuguese in the 17th and 18th centuries) to over 200 m beneath surface.The mineralized structure is open at depth. 7 The most significant not previously reported intercepts from this drill program are presented below. NW3 Target (Bahú II) Drill Results Hole From (m) To (m) Au ( g/t) Length (m) FBA081 FBA084 15.30 FBA087 14.15 FBA092 48.00 FBA100 9.6 12.6 3 FBA103 46.30 48.70 FBA109 FBA111 FBA118 3.00 8.70 FBA122 FBA124 0.00 5.00 FBA128 FBA146 Note: Not all holes represent true width. Santa Isabel and NW1 Mines As part of the Company’s resource expansion program, additional deep drilling from an underground exploration drift developed from Level 4 at the Santa Isabel Mine was initiated during Q1 2011.From collar positions stationed along a 530 m exploration drift, located 775 m asl, the drill program is aimed at delineating a new ore panel 150 m below present mining down to Level 7. Additional underground drilling was conducted in the NW1 Zone during the quarter.This program focused on Level 2 (850 m asl) and aimed at delineating a new ore panel 50 m below present mining.A total of 2,610 m were drilled in 29 holes. The most significant intercepts from the drilling program at NW1 during the quarter ended March 31, 2011 are presented below. NW1 - Drill Results Hole From (m) To (m) Au (g/t) Length (m) MSS079 3.55 2.30 MSS080 2.40 4.00 1.81 MSS081 0.00 1.55 1.98 6.55 9.45 7.24 8.05 MSS082 1.17 MSS083 3.99 MSS084 MSS085 3.94 1.87 1.02 1.92 MSS086 3.43 1.89 MSS087 5.02 2.39 MSS088 1.11 MSS089 1.51 2.19 MSS090 1.21 1.50 Note: Not all holes represent true width. 8 Jaguar intends to update its NI 43-101 compliant resource estimate for the Paciência mining complex during the second half of 2011 or by early 2012, which will likely identify new resources and allow for the expansion of the current mine plan. Caeté Drilling programs to expand the resource base at the Caeté mining complex were also conducted as part of an ongoing effort.Additional exploration efforts at brownfield targets within 10 kilometers of the Caeté CIP processing plant are also part of this program. Pilar Mine A deep drill program consisting of 8,200 m was initiated in late 2010 at the Pilar Mine.Drilling was conducted from collar positions stationed along a 200 m exploration drift on Level 3, 545 m asl.The objective of the program is to confirm the continuity of the structure down to Level 11, approximately 860 m from surface. During the quarter ended March 31, 2011, 4,095 m were drilled in 18 holes from this new exploration drift.Approximately 80% of the planned 200 m exploration drift has been completed and another 40 m of development is underway to provide the additional step-out collar positions. Significant intercepts of gold bearing mineralization have been identified at depth, confirming the down plunge continuity to 120 m below current mining activity. The most significant intercepts from the quarter’s drill program at the Pilar Mine are presented below: Pilar Mine - Drill Results Hole From (m) To (m) Au (g/t) Length (m) PPL-Ex 27 PPL-Ex 28 8.69 5.85 0.70 PPL-Ex 29 1.05 4.17 PPL-Ex 30 1.30 1.08 PPL-Ex 31 4.94 (Partial Results) 4.77 PPL-Ex 33 5.21 PPL-Ex 34 1.21 PPL-Ex 35 1.74 1.39 3.63 1.45 PPL-Ex 36 2.03 PPL-Ex 37 1.84 PPL-Ex 38 5.71 1.16 1.28 1.85 2.43 PPL-Ex 39 2.08 1.04 6.39 PPL-Ex 40 1.80 6.31 PPL-Ex 41 6.88 2.04 1.17 3.70 PPL-Ex 42 2.68 8.00 1.29 5.29 Note: Not all holes represent true width. 9 The Company intends to update the NI 43-101 compliant resource estimate for the Caeté mining complex during early 2012, which will include additional drilling during the remainder of 2011. Surface (Oxides) Turmalina Faina and Pontal Targets Faina and Pontal are two separate targets located less than 4 kilometers northwest of the Turmalina plant site.Mineralization at both areas is similar in style and characterized by silicified hydrothermal alteration zones and quartz lenses containing disseminated and massive sulfides emplaced in a sequence of metamorphic volcanogenic schists.Unlike the mineralization presently being mined at Turmalina (Ore Bodies A, B and C), the sulfide ore mineralogy from Faina and Pontal are refractory in nature, requiring metallurgical test work to define additional process steps to enhance their treatability at the Turmalina Plant. The Faina Target has been delineated over a 700 m area of mineralization along strike, 200 m in width and 500 m along a vertical extension.The Pontal Target comprises two drilling targets, on mineralized structures LB-1 and LB-2, 600 m along strike by 100 m width and 300 m vertical extension. 10 The Company’s 2011 exploration program is focused on delineating the limits of the oxide resources through approximately 3,000 m of follow-up diamond drilling at Faina and Pontal.The effort is expected to begin during mid-2011. Faina and Pontal Targets - Q1 2011 Exploration Program Target Activity Meters Samples Faina Channel samples Trenches Pontal (LB2) Diamond drilling Trenches Diamond drilling 58 Jaguar’s historical mineral resources at the Faina Target are based on surface and underground drilling carried out by the prior mineral concession owner, Mineração Morro Velho Ltda. (“MMV”), a subsidiary of Anglo American.MMV also completed an exploration drift to expose the central core of the mineralized zone, which allowed for a (non-NI 43-101 compliant) preliminary resource estimate of approximately 240,000 ounces of gold in sulfide ore, down to 500 m from surface.A considerable portion of the near-surface oxide ore was mined out by MMV to an average depth of 25 m. To-date, Jaguar has completed a total of 19,530 m of diamond core drilling in 84 holes to an average depth of 250 m from surface.Five drill holes were focused on deep pierce points on the mineralized structure in order to confirm continuity at depth.A total of 5,670 diamond drill core samples were taken and assayed for gold.Very significant and continuous mineralized intervals were intercepted demonstrating excellent continuity of mineralization both along strike and at depth. During the quarter ended March 31, 2011, the Company conducted an intensive trenching program in the northern and southeastern sectors of the target area to identify possible mineralized oxidized zones not mined by MMV, which could potentially be processed at the nearby Turmalina CIP processing plant.Highlights from the trenching program are presented below: Faina Target Trench Au (g/t) Length (m) TFN187 TFN187 TFN188 TFN198 TFN199 TFN200 Note: Not all holes represent true width. The Pontal Target is subdivided into two zones: LB-1 and LB-2.The LB-1 near-surface oxidized zone was previously mined by MMV in a small open pit.At LB-2, no known exploration drilling was conducted and the oxide and sulfide zones remain untouched. 11 During 2010, 28 drill holes totaling 6,417 m were completed on the LB-1 zone, as well as 24 holes totaling 2,294 m on the LB-2 zone.A total of 5,430 diamond core samples were taken and assayed for gold. During the quarter ended March 31, 2011, the Company conducted additional drilling and surface trenching on both the LB-1 and LB-2 zones with the following results: Pontal LB2 Target From (m) To (m) Au ( g/t) Length (m) Trench TPT005 Drilling PTL089 PTL090 Note: Not all holes represent true width. Both LB-1 and LB-2 mineralized structures demonstrated continuity along strike and at depth.Gold bearing mineralization was intercepted to a depth of 280 m beneath surface at target LB-1 and 120 m beneath surface at target LB-2, both to the limits of the drilling effort conducted by the Company, which remain open at depth. The Company intends to produce a NI 43-101 compliant resource estimate for the Faina and Pontal targets during the second half of 2011. Gurupi Project In early-Q2 2011, a 30,000 m resource infill and expansion drill program was initiated for Gurupi’s Cipoeiro and Chega Tudo deposits as well as in surrounding areas where historical exploration has taken place. A detailed re-interpretation of the existing Cipoeiro and Chega Tudo geological dataset was undertaken in order to refine this new drilling program.A total of six diamond drill rigs are now operating full time.This effort is primarily focused on the up-strike mineral targets, which Jaguar expects to identify and upgrade to NI 43-101 standards.The Company expects a portion of these new resources will be reported during the second half of 2011, with the balance reported in early 2012. Pedra Branca Project In March 2007, Jaguar entered into a joint venture agreement with Xstrata to explore the Pedra Branca Project in the State of Ceará in northeastern Brazil.The Pedra Branca Project has mineral concessions totaling 51,568 hectares located in and around municipal areas with good infrastructure. Since 2007, Jaguar has been carrying out geological reconnaissance, trenching and soil geochemistry in the concession area, as well as conducting an exploration drill program to test the continuity of the mineralization at depth and laterally. During 2010, Jaguar’s exploration effort on the Pedra Branca Project focused on detailing and prioritizing the previously identified large scale gold anomalies within the greater project area by means of soil sampling and close-spaced exploration trenches. A total of over 20,700 meters of trenches were excavated, mapped and sampled. Known gold mineralization occurrences are characterized by quartz veins, silicified hydrothermal alteration zones and/or rock strata of quartz-feldspar-muscovite composition measuring hundreds of meters along strike by 1 meter to 5 meters width across and grading roughly 1 g/t to 3 g/t of gold.Occasional bonanza gold grades (e.g.: 118 g/t Au) are encountered. 12 During the quarter ended March 31, 2011, the trenching program dataset was thoroughly analyzed.This revealed a total of 18 well-defined discrete mineralized zones, all of them characterized by continuity of mineralization and based on at least two successive trenching intercepts.These 18 targets are positioned on the previously reported target areas known as Queimadas, Coelho, Mirador and Parelhas and are typically characterized by zones of mineralization covering strike lengths of 20 m to 150 m, and widths of 1 m to 20 m.Mineralization areas are typically 150 m2 to 1,250 m2 and average gold grades range from 0.8 g/t to 6.2 g/t. The overall discovery footprint area is of the order of 9,200 m2 with an average gold grade of 2.0 g/t. The Q1 2011 data compilation study was focused on results from the very intensive trenching campaign, in order to prioritize previously identified target zones.Of the original 50 kilometer strike length of the initial exploration program, a stretch of the 15 kilometers of the gold-bearing shear zone was singled out for containing 18 relevant high potential targets. Amongst the 18 targets, the Coelho, Queimadas and Mirador high priority targets had already been drilled previously, having returned drilling results and geological datasets considered technically sufficient for preliminary resource estimation reports. The drill results disclosed in this MD&A were reviewed by Ivan C. Machado, M.Sc., P.E., P.Eng. and Principal of TechnoMine.Mr. Machado serves as Jaguar’s independent Qualified Person in accordance with NI 43-101.SGS Geosol Laboratories of Belo Horizonte, Minas Gerais provided independent sample preparation and assay services, using standard industry practices.There has not been sufficient exploration to define a mineral resource based on these drill results and it is uncertain if further exploration will result in mineral resources. FINANCIAL REVIEW During the quarter ended March 31, 2011, the market price of gold (London PM Fix) traded in a range of $1,319 to $1,447, and averaged $1,384.This was approximately 25% higher than the average price for the three months ended March 31, 2010.Gold prices were highly volatile during the quarter ended March 31, 2011.Gold prices have continued to be influenced by interest rates, uncertainty in the credit and financial markets, political unrest, investment and physical demand and inflation expectations.A 10% change in the average market price of gold during the quarter ended March 31, 2011 would have changed the Company’s income after income taxes by approximately $3.6 million. As previously stated, the Company reports its financial statements in US$, however a significant portion of the Company’s expenses are incurred in either Cdn.$ or R$.The average rates of exchange for the Cdn.$ per US$1.00 for the quarters ended March 31, 2011 and 2010 were 0.99 and 1.04 respectively.The average rates of exchange for the R$ per US$1.00 for the quarters ended March 31, 2011 and 2010 were 1.67 and 1.80 respectively.While the Company’s costs were negatively impacted during the quarter as a result of the strong R$ relative to the US$, the Company’s treasury management program resulted in a significant foreign exchange benefit to offset the increase in cash operating costs.A 10% change in the average R$ exchange rate during the quarter ended March 31, 2011 would have changed operating income by approximately $13.7 million. Summary of Quarterly Results The following chart summarizes the Company’s quarterly results of operations for the previous eight quarters: Quarter Ended1 (unaudited) 31-Mar 31-Dec 30-Sep 30-Jun 31-Mar 31-Dec 30-Sep 30-Jun ($ in 000s, except per share amounts) Net sales $ Net income (loss) Basic income (loss) per share ) ) ) Diluted income (loss) per share ) ) ) 1 Information for 2009 is presented in accordance with Canadian GAAP and was not required to be restated to IFRS. 13 Net sales over the periods shown above generally trended higher due to both an increase in ounces of gold sold and an increase in the average realized gold price. Summary of Key Operating Results Quarter Ended March 31 (unaudited) ($ in 000s, except per share amounts) Gold sales $ $ Ounces sold Average sales price $ / ounce Gross profit Net income Basic income per share Diluted income per share Weighted avg. # of shares outstanding - basic Weighted avg. # of shares outstanding - diluted Quarter ended March 31, 2011 compared to March 31, 2010 Sales in the quarter ended March 31, 2011 increased $14.5 million or 36% from the quarter ended March 31, 2010, primarily due to an increase in the ounces of gold sold and an increase in the average realized gold price.The number of ounces of gold sold increased 8% to 39,794 ounces in the quarter ended March 31, 2011 compared to 36,888 ounces in the quarter ended March 31, 2010.The average realized gold price increased to $1,386 per ounce from $1,102 per ounce in the same quarter last year. Gross profit for the quarter ended March 31, 2011 increased to $11.0 million from $7.4 million for the quarter ended March 31, 2010 primarily due to the increase in gold sales.The Company recognized net profit of $3.7 million and $26.8 million for the quarters ended March 31, 2011 and 2010 respectively. Review of Certain Operating Expenses and Other Income and Expenses Quarter Ended March 31 (unaudited) ($ in 000s) Stock based compensation $ ) $ ) Administration Derivative (gain) loss ) Conversion option embedded in convertible debt (gain) loss ) Foreign exchange (gain) loss ) Interest expense Interest income ) ) Stock based compensation varies depending upon when stock options, deferred share units, restricted share units, and stock appreciation rights vest and Jaguar’s share price. The stock based compensationrecovery for the quarter ended March 31, 2011 includes $374,000 for Deferred Share Units, $220,000 for Restricted Stock Units, $2.1 million for Share Appreciation Rights and $nil for stock options. 14 Administrative costs increased from $4.3 million during the quarter ended March 31, 2010 to $5.3 million during the quarter ended March 31, 2011.Administration costs include legal and accounting costs, costs to maintain offices and required personnel and costs associated with being a publicly-traded company.Given the Company’s development stage, administration costs are on-track with other South American gold producers on a unit of production basis and are viewed by management as appropriate to achieve the Company’s growth targets. The Company recognized an unrealized gain of $nil for the quarter ended March 31, 2011 versus an unrealized loss of $699,000 for the quarter ended March 31, 2010 on forward foreign exchange contracts used to manage currency exposure on the R$.The Company also recognized a realized gain of $263,000 for the quarter ended March 31, 2011 versus a realized gain of $446,000 for the quarter ended March 31, 2010 on forward foreign exchange contracts.(See Risk Management Policies - Hedging). The conversion option component embedded in the 4.5% convertible notes and the 5.5% convertible notes is treated as a derivative liability and carried at fair value using the Crank-Nicolson valuation model. The valuation model requires inputs, such as the Jaguar common share price, volatility and credit spread. The change in fair value is a non-cash item which is recorded in the statement of operations and comprehensive income.During the quarter ended March 31, 2011 a loss of $1.3 million was recognized primarily due to an increase in the volatility offset by a decrease in the common share price.During the quarter ended March 31, 2010 a gain of $32.5 million was recognized primarily due to decreases in the volatility and common share price. A foreign exchange gain of $3.1 million was recognized during the quarter ended March 31, 2011 versus a loss of $564,000 during the quarter ended March 31, 2010 primarily due to volatility of the R$ and Cdn.$.During the quarter ended March 31, 2011, foreign exchange gains were incurred primarily due to cash on hand held in Brazil and Canada and prepaid taxes recoverable from the Brazilian tax authorities. The foreign exchange gains were offset by foreign exchange losses on reclamation provisions, future tax liabilities and deferred compensation liabilities. The foreign exchange gains and losses are due to changes in the R$ and Cdn.$ versus the US$. Interest expense increased from $4.0 million during the quarter ended March 31, 2010 to $5.7 million during the quarter ended March 31, 2011.During February 2011, the Company issued $103.5 million of 5.5% unsecured convertible notes which bear interest at a rate of 5.5% per annum, payable semi-annually in arrears on March 31 and September 30 of each year, beginning on September 30, 2011, and maturing on March 31, 2016. (See Cash Flow Highlights) Interest income increased from $1.4 million during the quarter ended March 31, 2010 to $1.5 million during the quarter ended March 31, 2011.Interest income was earned on deposits held in banks in Canada, the U.S. and Brazil. FINANCIAL CONDITION, CASH FLOW, LIQUIDITY AND CAPITAL RESOURCES Cash Flow Highlights ($ in 000s) Quarter Ended March 31 Operating activities $ $ Financing activities Investing activities ) ) Effect of foreign exchange on non-U.S. dollar denominated cash and cash equivalents Increase (decrease) in cash for the period ) Beginning cash balance Ending cash balance1 $ $ 1Cash balance excludes $908,000 of restricted cash on March 31, 2011 and December 31, 2010. 15 At March 31, 2011 and 2010, the Company had cash and cash equivalents of $135.5 million and $95.1 million, respectively. Cash flow from operating activities generated $19.4 million of cash during the quarter ended March 31, 2011 versus $11.4 million generated during the quarter ended March 31, 2010. Cash flow from financing activities generated $95.1 million of cash during the quarter ended March 31, 2011 and $4.2 million during the quarter ended March 31, 2010.During February, 2011, financing activities generated $103.5 million as a result of the issuance of $103.5 million of 5.50% senior convertible notes. Investing activities consumed $20.2 million of cash during the quarter ended March 31, 2011 versus $42.7 million for the three months ended March 31, 2010. The funds were primarily used for underground development. The effect of foreign exchange on non-US$ denominated cash and cash equivalents was a $2.1 million gain during the quarter ended March 31, 2011 compared to a $980,000 gain during the quarter ended March 31, 2010. This reflects the changes of the R$ and Cdn.$ versus the US$ during the respective periods. 16 Cash Requirements - 2011 Capital Spending Program ($ in 000s) Quarter Ended Remainder of Estimate for March 31, 2011 Turmalina $ $ $ Paciência Caeté Gurupi Other Spending Total capital spending $ $ $ The Company believes that its cash held in accounts, cash flow generated by operations, debt, and other identified sources of capital is sufficient to finance its operations and expansions to execute on its plan. Total Capital Spending during the Period ($ in 000s) Quarter Ended March 31, 2011 Capital spending - excluding exploration $ Capital spending - exploration Total capital spending $ Amount paid in cash Amount financed - Total capital spending $ The Company has identified the following primary uses of capital during 2011: (a) Gurupi exploration and pre-development; (b) sustaining capital to maintain existing operations; and (c) exploration at brownfield properties in the Iron Quadrangle. 17 Commitments The Company’s commitments as at March 31, 2011 are summarized as follows ($ in 000s): Commitments Less than 1 1 - 3 years 3 - 5 years More than Total year 5 years Financial Liabilities Notes payable Principal $ $ $ $
